Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT AND WAIVER

This agreement and waiver (the “Amendment “) between Advanced Micro Devices,
Inc. (“AMD “), and you, Hector Ruiz, is made as of December 16, 2006 (the
“Effective Date “) and, to the extent provided herein, amends the Employment
Agreement between Advanced Micro Devices, Inc. and you dated January 31, 2002 as
amended effective January 1, 2005 and as amended effective July 1, 2005 (the
“Employment Agreement “) governing your service with AMD.

1. Amendment. You and AMD agree to the following amendments to the Employment
Agreement:

Sections 10(a)(vi), 10(b)(v), 10(e)(ii)(D) and 10(f)(ii)(D) of the Employment
Agreement are hereby deleted in their entirety and each subsequent subsection
shall be renumbered accordingly.

2. Acknowledgement of Relocation Benefit. You hereby acknowledge that in lieu of
paying your Relocation Benefit (as defined in the Employment Agreement) to you
pursuant to the foregoing sections of the Employment Agreement, AMD has agreed
to pay to you an amount equal to the Relocation Benefit in a single lump sum as
soon as practicable following the Effective Date.

3. Waiver and Release. You acknowledge and agree that following the payment to
you under Section 2 above you hereby waive, relinquish and give up any and all
additional right, title or interest that you may have in or to the Relocation
Benefit. You hereby relieve AMD of all of its obligations to you under the
Employment Agreement with respect to the Relocation Benefit. In addition, you
hereby release, waive and forever discharge AMD and each of its affiliates, from
all claims which you may have ever had, now have, or hereafter can, shall or may
have against AMD and each of its affiliates arising out of the Relocation
Benefit. You hereby acknowledge that you have been advised of and are familiar
with the provisions of California Civil Code Section 1542, which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Being aware of said code section, you hereby expressly waive any rights you may
have thereunder, as well as under any other statutes or common law principles of
similar effect.

You represent and warrant that you have read this Amendment, have had adequate
time to consider it, have either consulted with an attorney prior to executing
this Amendment or have chosen of your own free will to execute this Amendment
without such



--------------------------------------------------------------------------------

consultation, understand the meaning and application of this Amendment and the
rights and obligations of the parties hereunder and have signed this letter
knowingly, voluntarily and of your own free will with the intent of being bound
by it.

4. No Other Changes . Except as provided in this Amendment to the Employment
Agreement, the Employment Agreement shall remain in full force and effect.

The parties hereto have executed this Amendment on this date of December 16,
2006.

 

ADVANCED MICRO DEVICES, INC.

/s/ Bruce Claflin

Bruce Claflin     Chairman Compensation Committee of     Advanced Micro Devices,
Inc.

/s/ Hector de J. Ruiz

Hector de J. Ruiz, Ph.D. Chairman and Chief Executive Officer

 

2